BLANCHARD, J.
Defendants were indicted for an assault by willfully shooting at. Three of them were found • guilty as charged and sentenced to seven years in the penitentiary.
Their appeal rests upon one bill of exceptions taken to the ruling of the trial judge excluding certain testimony.
The bill recites that the prosecution had placed on the' stand a witness named Doucet, who, in testifying on cross-examination, volunteered the statement that he and the prosecuting witness, Edwin Lede, had had, some time since, “a fuss” — meaning a quarrel; that thereupon he was asked by defendants’ counsel if in that fuss Lede had not stabbed, or attempted to stab him with a knife or dirk.
This question being objected to, it was explained by counsel for defendants that the reply sought to be elicited was intended, and was offered as such, to show the quarrelsome and dangerous character of the prosecuting witness, and also in mitigation of the offense, and followed logically and properly, he contended, certain testimony already before the jury on the same line given by other prosecuting witnesses, which testimony is recited in the bill.
The objection was sustained by the court on the ground that the inquiry was as to a difficulty separate and distinct from that forming the issue of the case on trial, and thus the matter inquired about formed no part of the res gestee, being a difficulty with a third person at a different time and place; and on the further ground that the character of the prosecuting witness cannot be shown by inquiry into the particulars of disputes had with other persons and at other times in no manner connected with the case on trial.
There appears no error in this ruling.
Judgment affirmed.